    

Exhibit 10.2
EXECUTION VERSION
GUARANTEE AGREEMENT
 
 
 
 
 



made by
AVIS BUDGET GROUP, INC.
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of August 2, 2013


 
 
 
 
 








--------------------------------------------------------------------------------

    

TABLE OF CONTENTS
 
 
Page


SECTION 1.
DEFINED TERMS
3


1.1


Definitions
3


1.2


Other Definitional Provisions
5


SECTION 2.
GUARANTEE
5


2.1


Guarantee
5


2.2


No Subrogation
6


2.3


Amendments, etc. with respect to the Borrower Obligations and Subsidiary
Borrower Obligations
6


2.4


Guarantees Absolute and Unconditional
6


2.5


Reinstatement
7


2.6


Payments
7


SECTION 3.
MISCELLANEOUS
8


3.1


Amendments in Writing
8


3.2


Notices
8


3.3


No Waiver by Course of Conduct; Cumulative Remedies
8


3.4


Enforcement Expenses; Indemnification
8


3.5


Successors and Assigns
8


3.6


Set-Off
9


3.7


Counterparts
9


3.8


Severability
9


3.9


Section Headings
9


3.10


Integration
9


3.11


GOVERNING LAW
9


3.12


Submission To Jurisdiction; Waivers
9


3.13


Releases
10


3.14


WAIVER OF JURY TRIAL
10







SCHEDULES
Schedule 1    Notice Addresses





--------------------------------------------------------------------------------






GUARANTEE AGREEMENT
GUARANTEE AGREEMENT , dated as of August 2, 2013 (the “Effective Date”), made by
AVIS BUDGET GROUP, INC. (the “Parent Guarantor”), in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Second Amended and Restated Credit
Agreement, dated as of August 2, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Avis Budget Holdings,
LLC, a Delaware limited liability company (“Holdings”), Avis Budget Car Rental,
LLC, a Delaware limited liability company (the “Borrower”), the Parent
Guarantor, the Subsidiary Borrowers (as defined in the Credit Agreement) from
time to time parties hereto, the several banks and other financial institutions
or entities from time to time parties hereto (the “Lenders”), the Administrative
Agent, Deutsche Bank Securities Inc., as Syndication Agent, Citicorp USA, Inc.,
Bank of America, N.A., Barclays Bank plc, Credit Agricole Corporate and
Investment Bank, and The Royal Bank of Scotland plc, as Co-Documentation Agents.
W I T N E S S E T H:
WHEREAS, Holdings, the Borrower, the lenders party thereto and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement, dated as of May 3, 2011 (as heretofore amended, modified and
supplemented and as in effect immediately prior to the date hereof, the
“Existing Credit Agreement”);
WHEREAS, concurrently with the execution and delivery of this Agreement,
Holdings, the Borrower, the lenders party thereto and the Administrative Agent
are entering into the Credit Agreement in order to amend and restate the
Existing Credit Agreement in its entirety;
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower and the Subsidiary Borrowers upon the
terms and subject to the conditions set forth therein;
WHEREAS, the Borrower and each Subsidiary Borrower is a member of an affiliated
group of companies that includes the Parent Guarantor;
WHEREAS, the Borrower, each Subsidiary Borrower and the other Guarantors will
derive substantial direct and indirect benefit from the making of the extensions
of credit under the Credit Agreement;
WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
the parties hereto have agreed to enter into this Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and
amend and restate the Existing Credit Agreement, and to continue to make their
respective extensions of credit thereunder and certain other extensions of
credit, the Parent Guarantor hereby agrees as follows:





2

--------------------------------------------------------------------------------




Section 1.DEFINED TERMS
1.1    Definitions. (a)     Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
(b)    The following terms shall have the following meanings:
“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.
“Borrower Guarantor Obligations”: without duplicating any Borrower Obligations,
all obligations and liabilities of the Borrower described in Section 2 of the
Guarantee and Collateral Agreement.
“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Specified Swap
Agreement and Specified Cash Management Agreements, any Affiliate of any Agent
or Lender, in each case, at the time such agreement was entered into), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents (including,
without limitation, the Borrower Guarantor Obligations), any Letter of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, swap coupon or termination payments, fees or indemnities or
reasonable out-of-pocket costs or expenses (including, without limitation, all
reasonable out-of-pocket fees and disbursements of counsel to the Administrative
Agent or to the Lenders that are required to be paid by the Borrower pursuant to
the terms of any of the foregoing agreements); provided that the “Borrower
Obligations” shall exclude any Excluded Swap Obligations with respect to the
Borrower.
“Borrower Termination Event”: as defined in Section 2.1(d).
“Collateralized”: secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the Administrative Agent and the relevant Issuing Lender.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Obligations of the Borrower or such Guarantor, or the grant by the Borrower or
such Guarantor of a security interest to secure, such Swap Obligation (or any
Obligations in respect thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of the Borrower’s or such Guarantor’s

3

--------------------------------------------------------------------------------




failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the Obligations of the
Borrower or such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such related Swap Obligation but
for the Borrower’s or such Guarantor’s failure to constitute an “eligible
contract participant” at such time or (b) in the case of a Swap Obligation
subject to a clearing requirement pursuant to Section 2(h) of the Commodity
Exchange Act (or any successor provision thereto), because the Borrower or such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) the
Commodity Exchange Act (or any successor provision thereto), at the time the
Obligations of the Borrower or such Guarantor become or would become effective
with respect to such related Swap Obligation. If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Obligations or security interest are or become illegal or unlawful.
“Guarantor Obligations”: with respect to any Guarantor, without duplicating any
Subsidiary Borrower Obligations, all obligations and liabilities of such
Guarantor which may arise under or in connection with this Agreement (including,
without limitation, Section 2) or any other Loan Document, any Specified Swap
Agreement or any Specified Cash Management Agreement to which such Guarantor is
a party, in each case whether on account of guarantee obligations, repayment
obligations, reimbursement obligations, fees, indemnities or reasonable
out-of-pocket costs or expenses (including, without limitation, all reasonable,
out-of-pocket fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Loan Document); provided that the
“Guarantor Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.
“Guarantors”: collectively, the Parent Guarantor and the “Guarantors” as defined
in the Guarantee and Collateral Agreement.
“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and the
Borrower Guarantor Obligations, (ii) in the case of each Guarantor which is also
a Subsidiary Borrower, its Subsidiary Borrower Obligations, and (iii) in the
case of each Guarantor (whether or not a Subsidiary Borrower), its Guarantor
Obligations; provided that, in each case, the “Obligations” of the Borrower or a
Guarantor shall exclude any Excluded Swap Obligations with respect to the
Borrower or such Guarantor.
“Parent Guarantor”: as defined in the preamble.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and in the case, of any Specified Swap Agreement and Specified Cash
Management Agreements, any affiliate of any Agent or Lender, in each case, at
the time such agreement was entered into, to which Borrower Obligations,
Subsidiary Borrower Obligations or Guarantor Obligations, as applicable, are
owed.
“Subsidiary Borrower Obligations”: with respect to each Subsidiary Borrower,
without duplicating any Guarantor Obligations, the collective reference to the
unpaid principal of and interest on the Loans and all other obligations and
liabilities of such Subsidiary Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Subsidiary Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement and
Specified Cash Management Agreements, any Affiliate of any Agent or

4

--------------------------------------------------------------------------------




Lender, in each case, at the time such agreement was entered into), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management Agreement
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, swap coupon or termination payments, fees or indemnities or
reasonable out-of-pocket costs or expenses (including, without limitation, all
reasonable out-of-pocket fees and disbursements of counsel to the Administrative
Agent or to the Lenders that are required to be paid by such Subsidiary Borrower
pursuant to the terms of any of the foregoing agreements).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.    GUARANTEE
2.1    Guarantee. (c) The Parent Guarantor hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower and the
Subsidiary Borrowers when due (whether at the stated maturity, by acceleration
or otherwise) of the Borrower Obligations and the Subsidiary Borrower
Obligations.
(d)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Parent Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by the Parent Guarantor under applicable federal and state laws
relating to the insolvency of debtors.
(e)    The Parent Guarantor agrees that the Borrower Obligations and the
Subsidiary Borrower Obligations, either solely or collectively, may at any time
and from time to time exceed the amount of the liability of the Parent Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
(f)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations (other than any unasserted contingent
indemnification obligations and Obligations in respect of Specified Swap
Agreements and Specified Cash Management Agreements) and Subsidiary Borrower
Obligations (other than any unasserted contingent indemnification obligations
and Obligations in respect of Specified Swap Agreements and Specified Cash
Management Agreements) shall have been satisfied by payment in full, each Letter
of Credit shall have terminated, expired or been Collateralized, and the
Commitments shall have been terminated (all of the foregoing conditions
together, the “Borrower

5

--------------------------------------------------------------------------------




Termination Event”), notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations and
Subsidiary Borrower Obligations.
(g)    No payment made by the Borrower, any of the Subsidiary Borrowers, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from the Borrower, any of the
Subsidiary Borrowers, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations or the Subsidiary Borrower Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of the Parent
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by the Parent Guarantor in respect of the Borrower Obligations
or the Subsidiary Borrower Obligations or any payment received or collected from
the Parent Guarantor in respect of the Borrower Obligations or the Subsidiary
Borrower Obligations), remain liable for the Borrower Obligations and the
Subsidiary Borrower Obligations up to the maximum liability of the Parent
Guarantor hereunder until the occurrence of the Borrower Termination Event.
2.2    No Subrogation. Notwithstanding any payment made by the Parent Guarantor
hereunder or any set-off or application of funds of the Parent Guarantor by the
Administrative Agent or any Lender, the Parent Guarantor shall not be entitled
to be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower, any Subsidiary Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations or the
Subsidiary Borrower Obligations, nor shall the Parent Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower, any
Subsidiary Borrower or any other Guarantor in respect of payments made by the
Parent Guarantor hereunder, until the occurrence of the Borrower Termination
Event. If any amount shall be paid to the Parent Guarantor on account of such
subrogation rights at any time before the occurrence of the Borrower Termination
Event, such amount shall be held by the Parent Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the Parent
Guarantor, and shall, forthwith upon receipt by the Parent Guarantor, be turned
over to the Administrative Agent in the exact form received by the Parent
Guarantor (duly indorsed by the Parent Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations and the Subsidiary
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
2.3    Amendments, etc. with respect to the Borrower Obligations and Subsidiary
Borrower Obligations. The Parent Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against the Parent
Guarantor and without notice to or further assent by the Parent Guarantor, any
demand for payment of any of the Borrower Obligations or Subsidiary Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations and
the Subsidiary Borrower Obligations continued, and the Borrower Obligations and
the Subsidiary Borrower Obligations or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Borrower Obligations or the Subsidiary Borrower Obligations may
be sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any

6

--------------------------------------------------------------------------------




obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or the Subsidiary Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.
2.4    Guarantees Absolute and Unconditional. The Parent Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and Subsidiary Borrower Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Borrower Obligations and Subsidiary Borrower Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower, the Subsidiary Borrowers and
any of the other Guarantors, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Section
2. The Parent Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower, the
Subsidiary Borrowers or any of the Guarantors with respect to the Borrower
Obligations and the Subsidiary Borrower Obligations. The Parent Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment (to
the extent permitted by applicable law) without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or the Subsidiary Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower, any Subsidiary Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower, any Subsidiary Borrower
or the Parent Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower for the Borrower Obligations, of
any Subsidiary Borrower for the Subsidiary Borrower Obligations or of the Parent
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against the Parent Guarantor, the Administrative
Agent or any Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Borrower, any Subsidiary Borrower, any other Guarantor or any other Person
or against any collateral security or guarantee for the Borrower Obligations or
the Subsidiary Borrower Obligations or any right of offset with respect thereto,
and any failure by the Administrative Agent or any Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any Subsidiary Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any Subsidiary Borrower,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Parent Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against the Parent Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
2.5    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations or the Subsidiary
Borrower Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, any Subsidiary
Borrower or any Guarantor, or upon or as a result of the

7

--------------------------------------------------------------------------------




appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower, any Subsidiary Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
2.6    Payments. The Parent Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.
SECTION 3.    MISCELLANEOUS
3.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.
3.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or the Parent Guarantor hereunder shall be effected in the manner provided
for in Section 10.2 of the Credit Agreement; provided that any such notice,
request or demand to or upon the Parent Guarantor shall be addressed to the
Parent Guarantor at its notice address set forth on Schedule 1.
3.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or under any other Loan
Document or to have acquiesced in any Default or Event of Default. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any Lender, any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof. No single or partial exercise of any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
3.4    Enforcement Expenses; Indemnification. (a) The Parent Guarantor agrees to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
and documented out-of-pocket costs and expenses incurred in collecting against
the Parent Guarantor under the guarantee contained in Section 2, or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which the Parent Guarantor is a party, in each case, in accordance
with Section 10.5 of the Credit Agreement.
(b)    The Parent Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement, the Guarantee and Collateral Agreement or any other Loan
Document and, to the extent applicable, in a manner consistent with Section 2.19
of the Credit Agreement.
(c)    The Parent Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution,

8

--------------------------------------------------------------------------------




delivery, enforcement, performance and administration of this Agreement or any
other Loan Document to the extent the Borrower would be required to do so
pursuant to Section 10.5 of the Credit Agreement.
(d)    The agreements in this Section 3.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
3.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Parent Guarantor and shall inure to the benefit of
the Administrative Agent and the Lenders and their successors and permitted
assigns; provided that the Parent Guarantor may not assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.
3.6    Set-Off. The Parent Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to the
Parent Guarantor, any such notice being expressly waived by the Parent
Guarantor, to the extent permitted by applicable law, upon any amount becoming
due and payable by Holdings, the Borrower or any Subsidiary Borrower under any
Loan Document (whether at the stated maturity, by acceleration or otherwise), to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent or such Lender to or for the credit or
the account of the Parent Guarantor. The Administrative Agent and each Lender
shall notify the Parent Guarantor promptly of any such set-off and the
application made by the Administrative Agent or such Lender of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender under this Section 3.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.
3.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.
3.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
3.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
3.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Parent Guarantor, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative

9

--------------------------------------------------------------------------------




Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.
3.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
3.12    Submission To Jurisdiction; Waivers. Each of the Agents, Lenders and the
Parent Guarantor hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent Guarantor at
its address referred to in Section 3.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
3.13    Releases. (a) At such time as the Obligations (other than any unasserted
contingent indemnification obligations, and Obligations in respect of Specified
Swap Agreements and Specified Cash Management Agreements) shall have been paid
in full, the Commitments have been terminated and the Letters of Credit shall
have terminated, expired or been Collateralized, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and the Parent Guarantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party. At the request and sole expense of the Parent Guarantor following any
such termination, the Administrative Agent shall promptly deliver to the Parent
Guarantor such documents as the Parent Guarantor shall reasonably request to
evidence such termination.
3.14    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.    
[Remainder of page intentionally left blank]

10

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.
    


AVIS BUDGET GROUP, INC.


By: /s/ Rochelle M. Tarlowe____________
Name: Rochelle M. Tarlowe
Title: Vice President and Treasurer











--------------------------------------------------------------------------------

    

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: /s/ Gene Riego de Dios________
Name: Gene Riego de Dios
Title: Vice President






